 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Greg Moore; et al.,                        )   No. CV 19-0290 TUC RM (LAB)
 9                                              )
                Plaintiffs,                     )   ORDER
10                                              )
     vs.                                        )
11                                              )
                                                )
12   Sean Garnand; et al.,                      )
                                                )
13              Defendants.                     )
                                                )
14                                              )
15          Pending before the court is a motion, filed by the non-party City of Tucson (City) on
16   November 20, 2019, to quash the plaintiffs’ subpoena served on Tucson Fire Department
17   Inspector Jorge Lola and the Notice of Deposition directed to Tucson Police Officer Jacob
18   Smith. (Doc. 54) Since filing its motion, the City has discovered that the plaintiffs issued a
19   subpoena to Officer Smith to testify at the deposition. (Doc. 73-1, p. 3) The court will treat
20   the motion as though it seeks to quash these two subpoenas. The plaintiffs filed a response
21   on December 4, 2019. (Doc. 65) The City filed a reply on December 11, 2019. (Doc. 73)
22          The plaintiffs in this action claim their constitutional rights were violated when the
23   defendants executed search warrants in connection with an arson investigation into the
24   destruction of the Forgeus Apartments on June 8, 2017. (Doc. 1) They bring this action
25   pursuant to 42 U.S.C. s 1983. (Doc. 1, p. 4) The defendants apparently believe that the
26   plaintiffs may be responsible for the fire that destroyed these apartments. (Doc. 1) They
27   further believe that the fire that destroyed the Forgeus Apartments displayed similarities to
28
 1   the fire that destroyed an apartment on Blacklidge Drive in 2011. (Doc. 1, p. 10) The
 2   investigation into the Forgeus fire is ongoing.
 3          In the pending motion, the defendants move pursuant to Fed.R.Civ.P. 45(d)(3)(A)(iii)
 4   and (iv) to quash the plaintiffs’ subpoena directed to Tucson Fire Department Inspector Jorge
 5   Lola to testify at a deposition and produce documents related to his investigation of the
 6   Forgues fire. (Doc. 54-1, p. 2) They also seek to quash the subpoena directed to Tucson
 7   Police Officer Jacob Smith to testify at a deposition. (Doc. 54-1, p. 6); (Doc. 73-1, p. 3)
 8   The defendants argue, among other things, that the depositions are precluded by the law
 9   enforcement investigatory privilege. See Conan v. City of Fontana, 2017 WL 2874623, at
10   *4 (C.D. Cal. 2017) (“[T]he law enforcement investigatory privilege is based on the harm
11   to law enforcement efforts which might arise from public disclosure of investigatory files.”).
12          Rule 45 reads in pertinent part as follows:
13          On timely motion, the court for the district where compliance is required must
            quash or modify a subpoena that:
14
                                           *     *         *
15
            (iii) requires disclosure of privileged or other protected matter, if no exception
16          or waiver applies; or
17          (iv) subjects a person to undue burden.
18   Fed. R. Civ. P. 45(d)(3)(A).
19          When the pending motion was filed, the court had under advisement the defendants’
20   previously filed motion to stay discovery pursuant to the law enforcement investigatory
21   privilege. (Docs. 23, 37) That motion has since been granted in part. (Doc. 74) The
22   plaintiffs appealed that order, but they were unsuccessful. (Doc. 113)
23          In its motion, the City asserts that the plaintiffs are only seeking information that falls
24   within this privilege. (Doc. 54) The court finds that this is a fair assumption in light of the
25   plaintiffs’ failure to suggest any other purpose for the depositions. (Doc. 65, pp. 6-7) The
26   motion to quash will be granted because the depositions would violate the law enforcement
27   investigatory privilege.
28

                                                     -2-
 1          The plaintiffs argue to the contrary that the Federal Rules of Civil Procedure preclude
 2   the City’s motion. Specifically, they argue that “any party may move the Court to modify
 3   or quash a subpoena on the grounds of privilege,” but a non-party, like the City, cannot do
 4   so, citing, among other things, Salem Vegas, L.P. v. Guanci, 2013 WL 5493126, at *3 (D.
 5   Nev. 2013). (Doc. 65, p. 2)
 6          This court, however, finds nothing in the wording of Rule 45(d)(3)(A) that precludes
 7   the City from filing the pending motion. Moreover, the plaintiffs’ proposed reading of Rule
 8   45 would leave the City with a right but no remedy. The proposed depositions threaten to
 9   violate the City’s privilege. Accordingly, the Rules should be interpreted in a way that
10   permits it to file a motion to quash. See Fed.R.Civ.P. 1; see also R. Prasad Indus. v. Flat
11   Irons Envtl. Sols. Corp., 2014 WL 2804276, at *3 (D. Ariz. 2014) (collecting cases)
12          The plaintiffs further argue that the City might have standing to object to a subpoena
13   for documents, but it has no standing to oppose a deposition subpoena. (Doc. 65, p. 2)
14   Again, the court fails to find anything in the wording of Rule 45(d)(3)(A) that supports the
15   plaintiffs’ proposed reading. Moreover, the court fails to see why the Rules would be
16   constructed in such a way. See Fed.R.Civ.P. 1. The proposed depositions are just as likely
17   to violate the City’s privilege as would be the disclosure of documents. It would not make
18   sense if the Rules allowed the City to quash a subpoena duces tecum but not a deposition
19   subpoena.
20          The plaintiffs note that the City previously disclosed to them Loya’s fifteen-page
21   report on the Forgeus fire. (Doc. 65, p. 4) They argue that this disclosure waives the City’s
22   claim of privilege over any related matters. The court does not agree.
23          This court adopts the reasoning of the First Circuit and holds that in the context of the
24   law enforcement privilege, the “release of a document only waives the[] privilege[] for the
25   document or information specifically released, and not for related materials.” Commonwealth
26   of Puerto Rico v. United States, 490 F.3d 50, 66 (1st Cir. 2007) (quoting In re Sealed Case,
27   121 F.3d 729, 741 (D.C.Cir.1997)). “This limited approach to waiver serves important
28   interests in open government by ensuring that agencies do not forego voluntarily disclosing

                                                  -3-
 1   some privileged material out of the fear that by doing so they are exposing other, more
 2   sensitive documents.” Commonwealth of Puerto Rico, 490 F.3d at 66 (punctuation
 3   modified). Moreover, if the disclosure was inadvertent or negligent, it hardly seems
 4   equitable that the public at large, one of the beneficiaries of the privilege, should pay the
 5   price for the City’s improvidence.
 6
 7          IT IS ORDERED that the motion, filed by the non-party City of Tucson (City) on
 8   November 20, 2019, to quash the plaintiffs’ subpoenas served on Tucson Fire Department
 9   Inspector Jorge Lola and Tucson Police Officer Jacob Smith is GRANTED. (Doc. 54)
10          The plaintiffs’ motion for an award of attorney fees and costs pursuant to Fed.R.Civ.P.
11   26(C)(3) and 37(a)(5) incorporated into their response brief is DENIED. (Doc. 65)
12                 DATED this 2nd day of April, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
